Case 2:19-cv-15749-SRC-CLW Document 26 Filed 08/25/20 Page 1 of 2 PageID: 58




                                                                                            CLOSED
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                       :
  MICHAEL FRITZ,                                       :   Civil Action No. 19-15749 (SRC)
                                                       :
                                      Plaintiff,       :               ORDER
                                                       :
                        v.                             :
                                                       :
  TERMINITE, INC. et al.,                              :
                                                       :
                                   Defendants.         :
                                                       :
                                                       :
                                                       :

CHESLER, District Judge

       This matter having come before the Court on the joint motion for approval of the

settlement of this action, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

216(b); and the Court having reviewed the motion papers, including the proposed Settlement

Agreement; and the Court having opted to rule on the motion based on the papers submitted and

without oral argument, pursuant to Federal Rule of Civil Procedure 78; and for the reasons

expressed in the Opinion filed herewith,

       IT IS on this 25th day of August, 2020,

       ORDERED that the parties’ joint motion for approval of the settlement of this action

(Docket Entry No. 15) be and hereby is GRANTED; and it is further

       ORDERED that, pursuant to 29 U.S.C. § 216(b), the proposed settlement is approved as

a fair and reasonable resolution of a bona fide dispute under the FLSA; and it is further




                                                   1
Case 2:19-cv-15749-SRC-CLW Document 26 Filed 08/25/20 Page 2 of 2 PageID: 59




     ORDERED that this case is DISMISSED with prejudice.




                                                 s/ Stanley R. Chesler
                                            STANLEY R. CHESLER
                                            United States District Judge




                                        2
